           Case 2:19-cv-01547-RAJ-TLF Document 15 Filed 05/14/20 Page 1 of 2



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    ALICE DEE PETERSEN,
                                                          Case No. C19-1547 RAJ-TLF
7                             Plaintiff,
            v.                                            ORDER AMENDING PRETRIAL
8                                                         SCHEDULE
     ALBERTSONS LLC,
9
                              Defendants.
10

11          This matter comes before the Court on the parties’ stipulated motion to continue

12   the pretrial deadlines. Dkt. 14. The parties inform the Court that as a result of the

13   current COVID-19 pandemic and Governor Jay Inslee’s Proclamation 20-05, the parties

14   have been unable to conduct necessary discovery, including plaintiff’s deposition. Dkt.

15   14.

16          The Court, having reviewed the record and the parties’ Stipulated Motion (Dkt.

17   14), hereby ORDERS:

18          (1) The parties’ Stipulated Motion (Dkt. 14) is GRANTED;

19          (2) The deadlines set forth in the previous Order Setting Pretrial Schedule (Dkt.

20               13) shall be amended and the parties shall now conform to the following

21               revised deadlines:

22                                    Event                                     Date

23      Disclosure of expert witnesses                                   November 3, 2020

24

25

26   ORDER AMENDING PRETRIAL SCHEDULE - 1
            Case 2:19-cv-01547-RAJ-TLF Document 15 Filed 05/14/20 Page 2 of 2



1      Disclosure of rebuttal witnesses                            December 6, 2020

2      All motions related to discovery must be noted on the          Noting date:
       motion calendar no later than the Friday before discovery
3      closes pursuant to LCR 7(d) and LCR 37(a)(2)                January 28, 2021

4
       Discovery (including meet-and-confer meetings) completed     February 1, 2021
5
       by
6
       Dispositive Motion Deadline                                    April 5, 2021
7

8

9           Dated this 14th day of May, 2020.

10

11

12                                                 A
                                                   Theresa L. Fricke
13                                                 United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER AMENDING PRETRIAL SCHEDULE - 2
